DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/28/2021. As directed by the amendment: claims 1, 10 have been amended; claims 2-3, 7, 14-15 have been canceled; and new claims 21-24 have been added. Thus, claims 1, 4-6, 8-13, 16-24 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 6-12 of the remarks filed 01/28/2021 that Mathieu fails to discloses a pressure spike absorbing system comprising a housing, a cap, and an expandable reservoir such that a first tubing can be inserted into the opening of the expandable reservoir to engage against the inner surface at the first end thereof and a second tubing can be inserted into the opening of the expandable reservoir to engage against the inner surface at the second end thereof. Applicant’s argument has been fully considered and are not persuasive. The limitations “a first tubing” and “a second tubing” are not positively recited in claim 1, also the limitation “such that a first tubing can be inserted into the opening of the expandable reservoir to engage against the inner surface at the first end thereof, and .... such that a second tubing can be inserted into the opening of the expandable reservoir to engage against the inner surface at the second end thereof” is interpreted as functional limitation. See fig. 3, the bottom/first opening of 76 is capable of allowing an insertion of a tubing such that the tubing can be inserted into the bottom/first opening of 76 to engage against the inner surface of 76 at the bottom end of 76. Similarly, see fig. 3, the top/second opening of 76 is capable of allowing an insertion of a tubing 

Claim Objections
Claim(s) 1, 16, 21, 24 is/are objected to because of the following informalities:  
Claim 1, line 12, “a first and second openings” should be “the first and second openings”.
Claim 16, lines 2-3, “wherein the second retaining bore, and the second tubing passage, extend through the cap” should be “wherein the second retaining bore and the second tubing passage extend through the cap”
Claim 21, line 14, “a intravenous tubing” should be “an intravenous tubing”.
Claim 24, line 2, “a cross-sectional with” should be “a cross-sectional width”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-6, 8-9, 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the opening of the expandable reservoir" in lines 14-15 renders the claim indefinite because it is unclear whether “the opening” is the first or the second 
Regarding claim 1, the phrase "the opening of the expandable reservoir" in line 17 renders the claim indefinite because it is unclear whether “the opening” is the first or the second opening. For the purpose of compact prosecution, “the opening of the expandable reservoir” in line 17 is interpreted as the second opening of the expandable reservoir.
Claims 4-6 and 8-9 are rejected by virtue of depending on claim 1.
Regarding claim 21, the phrase “a second end at a second end of the expandable reservoir” in lines 9-10 renders the claim indefinite because it is unclear why “a second end” is at “a second end of the expandable reservoir”. For the purpose of compact prosecution, it is interpreted as “a second opening at a second end of the expandable reservoir”, similar to the limitation “a first opening at a first end of the expandable reservoir” in line 9 of claim 21.
Claims 22-24 are rejected by virtue of depending on claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 10-13, 18, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu et al. (US 4,514,295).
Regarding claim 1, Mathieu discloses
A pressure spike absorbing system (embodiment in fig. 3. See also fig. 1 for the entire system), comprising: 
a housing (78 and 64, fig. 3) comprising a cavity (82, fig. 3), a ventilation passage (80, fig. 3) that extends from the cavity (82) to an outer surface of the housing (outer surface of 78/64, fig. 3), a first retaining bore (retaining bore of 78/64 that retains the bottom portion of 76, see annotated fig. 3 below), and a first tubing passage (tubing passage of 64 to allow fluid to pass through) that extends from the cavity (82) through a first portion of the housing (portion of 78/64 coupled to the bottom portion of 76), from the first retaining bore (retaining bore of 78/64, see annotated fig. 3 below) to the outer surface of the housing (outer surface of 78/64, fig. 3), wherein the ventilation passage (80) is configured to permit a gas to move into and out of the cavity through the ventilation passage (col. 7 lines 16-24 and fig. 3); 
a cap (62, fig. 3) coupled to a second portion of the housing (top portion of 78), the cap (62) comprising a second retaining bore (retaining bore of 62 that retains the top portion of 76, see annotated fig. 3 below) and a second tubing passage (tubing passage of 62 to allow fluid to pass through), wherein the second tubing passage (tubing passage of 62 to allow fluid to pass through) extends from the second retaining bore (retaining bore of 62, see annotated fig. 3 below) to an outer surface of the cap (outer surface of 64); and 
an expandable reservoir (76, fig. 3) comprising a first end (bottom end of 76) having a first opening (bottom opening of 76), a second end (top end of 76) having a second opening (top opening of 76), and an inner surface (inner surface of 76) forming a passage (passage of 76) that extends between a first and second openings (bottom and top openings of 76), wherein the expandable reservoir (76) is positioned within the cavity (82) such that (i) the first end of the expandable reservoir (bottom end of 76) extends within the first retaining bore (retaining bore of 

    PNG
    media_image1.png
    644
    412
    media_image1.png
    Greyscale

Regarding claim 4, Mathieu discloses
The pressure spike absorbing system of Claim 1, wherein the cavity (82) extends through the second portion of the housing (top portion of 78) toward the first portion of the housing (portion of 78/64 coupled to bottom portion of 76) (see fig. 3).
Regarding claim 5, Mathieu discloses
The pressure spike absorbing system of Claim 1, wherein an inner surface of the housing (inner surface of 64 of housing 78/64) comprises a cross-sectional width (cross-sectional width of 64, see annotated fig. 3 below) that tapers from the cavity (82) toward the first tubing passage (tubing passage of 64 to allow fluid to pass through).



    PNG
    media_image2.png
    356
    478
    media_image2.png
    Greyscale


Regarding claim 6, Mathieu discloses
The pressure spike absorbing system of Claim 1, wherein an inner surface of the cap (inner surface of 62) comprises a cross-sectional width (cross-sectional width of 62, see annotated fig. 3 below) that tapers from the cavity (82) toward the second tubing passage (tubing passage of 62 to allow fluid to pass through).


    PNG
    media_image3.png
    324
    471
    media_image3.png
    Greyscale


Regarding claim 8, Mathieu discloses
The pressure spike absorbing system of Claim 1, wherein the cap (62) comprises a first end portion (top end portion of 62 that is positioned within 26, see annotated fig. 3 below) and a second end portion (bottom end portion of 62 that is positioned within 78, see annotated fig. 3 

    PNG
    media_image4.png
    519
    467
    media_image4.png
    Greyscale

Regarding claim 10, Mathieu discloses
A pressure spike absorbing system (embodiment in fig. 3. See also fig. 1 for the entire system), comprising: 

a housing (78, fig. 3) comprising a cavity (82, fig. 3), a ventilation passage (80, fig. 3) that extends from the cavity (82) to an outer surface of the housing (outer surface of 78, fig. 3), a first tubing passage (bottom tubing passage of 78 that is coupled to element 64 and allows fluid to pass from 64 to 76) that extends through a first portion of the housing (bottom portion of 78), a first retaining bore (bottom retaining bore that retains the bottom portion of 76, see annotated fig. 3) extending from the cavity (82) to the first tubing passage (bottom tubing passage of 78 that is coupled to element 64 and allows fluid to pass from 64 to 76), a second tubing passage (top tubing passage of 78 that is coupled to element 62 and allows fluid to pass from 76 to 62) that extends through a second portion of the housing (top portion of 78), and a second retaining bore (top retaining bore that retains the top portion of 76, see annotated fig. 3) extending from the cavity (82) to the second tubing passage (top tubing passage of 78 that is coupled to element 62 and allows fluid to pass from 76 to 62); and 
an expandable reservoir (76, fig. 3) comprising a first end (bottom end of 76) having a first opening (bottom opening of 76), a second end (top end of 76) having a second opening (top opening of 76), and a passage (passage of 76) that extends between the first and second openings (bottom and top openings of 76), wherein the expandable reservoir (76) is positioned within the cavity (82) such that the first end of the expandable reservoir (bottom end of 76) extends within the first retaining bore (bottom retaining bore that retains the bottom portion of 76, see annotated fig. 3), and the second end of the expandable reservoir (top end of 76) extends within the second retaining bore (top retaining bore that retains the top portion of 76, see annotated fig. 3), and wherein (i) the access port (port of 64 that is coupled to element 76 to allow fluid to flow into 76, see annotated fig. 3 below) extends through the first opening of the expandable reservoir (bottom opening of 76) to engage against an inner surface at the first end 
wherein, when a fluid is injected through the access port (see fig. 3), the fluid is directed into the passage (passage of 76) to move the expandable reservoir (76) from an unrestrained orientation (unrestrained orientation of 76, shown in the solid line of 76 in fig. 3) toward an expanded orientation (expanded orientation of 76, shown in dotted line of 76 in fig. 3) (see also col. 7 lines 53 to col. 8 line 14).

    PNG
    media_image5.png
    880
    587
    media_image5.png
    Greyscale

Regarding claim 11, Mathieu discloses
The pressure spike absorbing system of Claim 10, wherein an outer surface of the expandable reservoir (outer surface of 76) is spaced apart from an inner surface of the housing (inner surface of 78) in the unrestrained orientation (unrestrained orientation of 76, shown in the solid line of 76 in fig. 3).
Regarding claim 12, Mathieu discloses
The pressure spike absorbing system of Claim 10, wherein an outer surface of the expandable reservoir (outer surface of 76) is engaged against an inner surface of the housing (inner surface of 78) in the expanded orientation (expanded orientation of 76, shown in dotted line of 76 in fig. 3).
Regarding claim 13, Mathieu discloses
The pressure spike absorbing system of Claim 10, wherein when the expandable reservoir (76) moves from the expanded orientation (expanded orientation of 76, shown in dotted line of 76 in fig. 3) toward the unrestrained orientation (unrestrained orientation of 76, shown in solid line of 76 in fig. 3), the fluid is directed from the passage (passage of 76) toward the outlet port (port of 62 that is coupled to element 76 to allow fluid to flow out of 76, see annotated fig. 3 below).
Regarding claim 18, Mathieu discloses
The pressure spike absorbing system of Claim 10, wherein the passage of the expandable reservoir (passage of 76) comprises a first volume in the unrestrained orientation (volume of 76 in the unrestrained orientation of 76, shown in the solid line of 76 in fig. 3), and a second volume, greater than the first volume, in the expanded orientation (volume of 76 in the expanded orientation of 76, shown in the dotted line of 76 in fig. 3).
Regarding claim 20, Mathieu discloses
The pressure spike absorbing system of Claim 10, wherein the ventilation passage (80, fig. 3) is configured to permit a gas to move out of the cavity (82) when the expandable reservoir 
Regarding claim 21, Mathieu discloses
A pressure spike absorbing system (embodiment in fig. 3. See also fig. 1 for the entire system), comprising: 
a housing (78 and 64, fig. 3) comprising a cavity (82, fig. 3), a first retaining bore (retaining bore of 78/64 that retains the bottom portion of 76, see annotated fig. 3 below) that extends from the cavity (82) toward a first portion of the housing (portion of 78/64 coupled to the bottom portion of 76), a first tubing passage (tubing passage of 64 to allow fluid to pass through) that extends from the first retaining bore (retaining bore of 78/64 that retains the bottom portion of 76, see annotated fig. 3 below) through the first portion of the housing (portion of 78/64 coupled to the bottom portion of 76), a second retaining bore (top retaining bore that retains the top portion of 76, see annotated fig. 3) that extends from the cavity (82) toward a second portion of the housing (top portion of 78), and a second tubingDB2/ 40073144.14Application No.: 15/807,475In Reply to Office Action of November 2, 2020 passage (top tubing passage of 78 that is coupled to element 62 and allows fluid to pass from 76 to 62) that extends from the second retaining bore (top retaining bore that retains the top portion of 76, see annotated fig. 3) through the second portion of the housing (top portion of 78); 
an expandable reservoir  (76, fig. 3) comprising an inner surface (inner surface of 76) forming a passage (passage of 76) that extends between a first opening (bottom opening of 76) at a first end of the expandable reservoir (bottom end of 76) and a second end (top opening of 
a intravenous tubing (top 26 and element 62, fig. 3) having an end portion (62) extending through any of the first or second tubing passages (Examiner notes: see fig. 3, a portion of 62 extending through the top tubing passage of 78) such that an outer surface of the intravenous tubing (outer surface of 62) engages against the inner surface of the expandable reservoir (inner surface of 76) along the respective one of the first or second retaining bores (the top retaining bore of 78) (see fig. 3).

    PNG
    media_image1.png
    644
    412
    media_image1.png
    Greyscale

Regarding claim 22, Mathieu discloses
The pressure spike absorbing system of Claim 21, wherein the housing (78/64) comprises a ventilation passage (80, fig. 3) that extends from the cavity (82) to an outer surface of the housing (outer surface of 78/64, fig. 3).
Regarding claim 23, Mathieu discloses
The pressure spike absorbing system of Claim 21, wherein the intravenous tubing (top 26 and element 62, fig. 3) is coupled to the expandable reservoir (76) by an interference fit (see fig. 3 for the coupling between 62 and 76).
Regarding claim 24, Mathieu discloses
The pressure spike absorbing system of Claim 21, wherein an inner surface of the housing (inner surface of 64 of housing 78/64) comprises a cross-sectional width (cross-sectional width of 64, see annotated fig. 3 below) that tapers from the cavity (82) toward any of the first or second retaining bores (bottom retaining bore of 78/64).

    PNG
    media_image2.png
    356
    478
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 4,514,295) in view of Mattia (US 2,838,073).
Regarding claim 16, Mathieu discloses the pressure spike absorbing system of Claim 10, as set forth above, except for comprising a cap having a first end portion, a second end portion, wherein the second retaining bore, and the second tubing passage, extend through the cap.
Mathieu only discloses an element 62 configured to function as a cap to close the top opening of the housing 78 and the element 62 is configured to couple the expandable reservoir 76 with the intravenous tubing 26 (see fig. 3). Mathieu also teaches different embodiments of the element 62 such as element 98 in fig. 6, element 108 in fig. 7, or element 108 in fig. 8. 
However, Mattia teaches a system comprising a tubing (5/7, fig. 2) having an access port (port of the left tubing 5/7) and an outlet port (port of the right tubing 5/7), a housing (27), an expandable reservoir (23), and a cap (13) wherein the cap (13) has a first end portion (end portion of 13 that is positioned outside housing 27) and a second end portion (end portion of 13 that is positioned inside housing 27), wherein the second retaining bore (retaining bore of 27) and the second tubing passage (tubing passage of 27) extend through the cap (13) (see fig. 2), and wherein the access port (port of the left tubing 5/7) extends through the first opening of the expandable reservoir (left opening of 23) to engage against an inner surface (inner surface of 23) at the first end thereof (see fig. 2) and the outlet port (port of the right tubing 5/7) extends through the second opening of the expandable reservoir (right opening of 23) to engage against the inner surface (inner surface of 23) at the second end thereof (see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify element 62, the outlet port, and the expandable reservoir of Mathieu such that element 62 is engaged to the housing via threaded engagement (as taught by the threaded engagement between element 13 and housing 27 of Mattia), the expandable reservoir is engaged to element 62 via threaded engagement (as taught by the 
Regarding claim 17, Mathieu in view of Mattia,
Mattia teaches the second end portion of the cap (end portion of 13 that is positioned inside housing 27) configured to extend into the cavity of the housing (cavity of housing 27, see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify element 62, the outlet port, and the expandable reservoir of Mathieu such that element 62 is engaged to the housing via threaded engagement (as taught by the threaded engagement between element 13 and housing 27 of Mattia), the expandable reservoir is engaged to element 62 via threaded engagement (as taught by the threaded engagement between element 13 and expandable reservoir 23 of Mattia), and the outlet port of the tubing is engaged to the expandable reservoir via threaded engagement (as taught by the threaded engagement between tubing 5/7 and expandable reservoir 23 of Mattia), for the purpose of providing a strong connection between the elements.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 4,514,295) in view of Tsukada et al. (US 2009/0247950).
Regarding claim 9, Mathieu discloses the pressure spike absorbing system of Claim 1, as set forth above, except for comprising a flow control valve fluidly coupled to the expandable reservoir.
However, Tsukada teaches a system (figs. 1-2) comprising a flow control valve (9) fluidly coupled to the expandable reservoir (5) (see par. 0052).

Regarding claim 19, Mathieu discloses the pressure spike absorbing system of Claim 10, as set forth above, except for comprising a flow control valve coupled between the access port and the expandable reservoir, wherein the flow control valve resists movement of a fluid from the expandable reservoir toward the access port.
However, Tsukada teaches a system (figs. 1-2) comprising a flow control valve (9) coupled between the access port (port of 3) and the expandable reservoir (5), wherein the flow control valve (9) resists movement of a fluid from the expandable reservoir (5) toward the access port (port of 3) (see par. 0052).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Mathieu’s system by adding a flow control valve, as taught by Tsukada, for the purpose of preventing back flow of the solution (par. 0052 of Tsukada).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783